                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-CV-099-FDW-DCK

 B-21 WINES, INC., JUSTIN HAMMER, BOB                 )
 KUNKLE, MIKE RASH, and LILA RASH,                    )
                                                      )
                Plaintiffs,                           )
                                                      )
    v.                                                )          ORDER
                                                      )
 A.D. GUY, JR, Chair, North Carolina                  )
 Alcoholic Beverage Control Commission,               )
 JOSHUA STEIN, Attorney General of North              )
 Carolina,                                            )
                                                      )
                Defendants.                           )
                                                      )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 3) filed by William C. Trosch, concerning Robert D. Epstein

on March 2, 2020. Robert D. Epstein seeks to appear as counsel pro hac vice for Plaintiffs, B-21

Wines, Inc., Justin Hammer, Bob Kunkle, Mike Rash, and Lila Rash.            Upon review and

consideration of the motion, which was accompanied by submission of the necessary fee and

information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 3) is GRANTED. Robert D. Epstein

is hereby admitted pro hac vice to represent Plaintiffs, B-21 Wines, Inc., Justin Hammer, Bob

Kunkle, Mike Rash, and Lila Rash.

                                         Signed: March 3, 2020
